The exculpatory clause was unconscionable in relieving appellees of liability except in instances of gross negligence or wanton and willful acts. Appellees sold an inherently dangerous product and obviously had superior knowledge with respect to the propensities of the propane gas. Appellees are therefore liable for their negligent acts. Summary judgment was improper, because there were genuine issues of material fact as to appellees' negligence, including: (1) whether appellees should have installed gauges after discontinuing the "automatic fill" services; and (2) whether appellees should have warned appellants as to the dangers involved in permitting the tanks to become low in pressure. It may well be that a jury would find a lack of negligence on the part of appellees, but in any event, appellees should not be permitted to absolve themselves from liability on the basis of the exculpatory clause unilaterally inserted in the contract. *Page 131